IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-74,182-01




EX PARTE RICKY LAVEL HARGROVE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 948955 IN THE 339TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault of
a child and sentenced to fifteen years’ imprisonment. The Fourteenth Court of Appeals affirmed his
conviction. Hargrove v. State, No. 14-05-00373-CR (Tex. App.–Houston [14th Dist.] 2006, no pet.).
            Applicant raises the following grounds for relief: actual innocence, no evidence, insufficient
evidence, newly available evidence, prosecutorial misconduct, ineffective assistance of trial counsel,
involuntary plea, trial court error, conspiracy, and conflict of interest. On June 7, 2010, the trial court
made findings of fact and conclusions of law and recommended that relief be denied. We adopt all
of the trial court’s findings of fact and conclusions of law except finding number one. With these
words, we deny relief.
Filed: September 15, 2010
Do not publish